


Exhibit 10.6


LINCOLN ELECTRIC HOLDINGS, INC.
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(AS AMENDED AND RESTATED AS OF JANUARY 1, 2016)
ARTICLE I
PURPOSE
The Lincoln Electric Holdings, Inc. 2005 Deferred Compensation Plan (the “Plan”)
was established by Lincoln Electric Holdings, Inc., effective December 30, 2004,
to allow designated management and highly compensated employees to defer a
portion of their current salary and bonus compensation. The Plan is hereby
amended and restated as of January 1, 2016. This amendment and restatement shall
apply to Deferral Commitments made for Deferral Periods commencing on or after
January 1, 2016.
The Plan is intended to comply with Section 409A of the Code, and shall be
construed and interpreted in accordance with such intent.
It is intended that the Plan will aid in attracting and retaining employees of
exceptional ability by providing these benefits. The terms and conditions of the
Plan are set forth below.


ARTICLE II
DEFINITIONS AND CONSTRUCTION
Section 2.1.     Definitions. Whenever the following terms are used in this Plan
they shall have the meanings specified below unless the context clearly
indicates to the contrary:
(a) “Account”: The bookkeeping account maintained for each Participant showing
his or her interest under the Plan.
(b) “Accounting Date”: The first business day of each calendar quarter.
(c) “Accounting Period”: The period beginning on an Accounting Date and ending
on the day immediately preceding the next following Accounting Date.
(d) “Administrator”: The committee established pursuant to the provisions of
Section 7.1.
(e) “Base Salary”: The base earnings earned by a Participant and payable to him
by the Corporation with respect to a Plan Year without regard to any increases
or decreases in base earnings as a result of an election to defer base earnings
under this Plan, or an election between benefits or cash provided under a plan
of the Corporation maintained pursuant to Section 125 or 401(k) of the Code.
(f) “Beneficiary”: The person or persons (natural or otherwise), within the
meaning of Section 6.5, who are entitled to receive distribution of the
Participant’s Account balance in the event of the Participant’s death.
(g) “Board”: The Board of Directors of Holdings.
(h) “Bonus” or “Bonuses”: Any cash bonus earned by a Participant and payable to
him by the Corporation with respect to any bonus plan year ending within a Plan
Year without regard to any decreases as a result of an election to defer any
portion of a bonus under this Plan, or an election between

1

--------------------------------------------------------------------------------




benefits or cash provided under a plan of the Corporation maintained pursuant to
Section 125 or 401(k) of the Code.
(i) “Cash LTIP”: Any cash incentive award made under the Lincoln Electric
Holdings, Inc. Cash Long Term Incentive Plan.
(j) “Code”: The Internal Revenue Code of 1986, as amended from time to time, and
any rules and regulations promulgated thereunder. Any reference to a provision
of the Code shall also include any successor provision that modifies, replaces
or supersedes it.
(k) “Committee”: The Compensation & Executive Development Committee of the
Board.
(l) “Common Shares”: Shares of common stock of Holdings.
(m) “Compensation”: The amount of Base Salary plus Bonuses earned by a
Participant and payable to him by the Corporation with respect to a Plan Year,
plus the amount of Cash LTIP, if any, awarded to a Participant.
(n) “Corporation”: Holdings and any Participating Employer or any successor or
successors thereto.
(o) “Deferral Commitment”: An agreement by a Participant (i) to have a specified
percentage or dollar amount of his or her Compensation deferred under the Plan,
(ii) to have a specified percentage of his or her Performance Shares deferred
under the Plan, and/or (ii) to have a specified percentage of his or her RSUs
deferred under the Plan.
(p) “Deferral Period”: The Plan Year for which a Participant has elected to
defer a portion of his or her Compensation, Performance Shares or RSUs, which in
the case of the Cash LTIP or Performance Shares is the Plan Year(s)
corresponding to the measurement period for the Cash LTIP or Performance Shares,
or, in the case of RSUs is the Plan Year(s) corresponding with the vesting
period for the RSUs. The Deferral Period begins on the first day of the Plan
Year during which services are performed in order to earn the Compensation,
Performance Shares or RSUs.
(q) “Deferred Performance Share Sub-account”: The bookkeeping sub-account
maintained for each Participant who elects to defer Performance Shares.
(r) “Deferred RSU Sub-account”: The bookkeeping sub-account maintained for each
Participant who elects to defer RSUs upon vesting.
(s) “Disability”: A Participant shall be considered to have a Disability if the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under the Corporation’s plan providing benefits for short term
disability.
(t) “Effective Date”: This Plan was originally established by the Corporation
effective as of December 30, 2004 and has been amended from time to time. This
amended and restated Plan shall be effective as of January 1, 2016.
(u) “Employee”: Any employee of the Corporation who is, as determined by the
Committee, a member of a “select group of management or highly compensated
employees” of the Corporation, within the meaning of Sections 201, 301 and 401
of ERISA, and who is designated by the Committee as an Employee eligible to
participate in the Plan.

2

--------------------------------------------------------------------------------




(v) “Equity Incentive Plan”: The Lincoln Electric Holdings, Inc. 2015 Equity and
Incentive Compensation Plan, or any similar or successor plan.
(w) “ERISA”: The Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder. Any
reference to a provision of ERISA shall also include any provision that
modifies, replaces or supersedes it.
(x) “Financial Hardship”: A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
(y) “Holdings”: Lincoln Electric Holdings, Inc., an Ohio corporation.
(z) “Investment Funds”: Has the meaning set forth in Section 5.3.
(aa) “Investment Request”: An investment preference request filed by a
Participant which (i) shall apply with respect to contributions credited to the
Participant’s Account (other than Common Shares in the Deferred Performance
Share Sub-account or Deferred RSU Subaccount) until the timely filing of a
subsequent Investment Request and (ii) shall determine the manner in which such
credited contributions shall be initially allocated by the Participant among the
various Investment Funds within the Plan. A subsequent Investment Request may be
submitted in writing (or in an electronic format) to the Administrator by the
Participant. Such Investment Request will be effective as soon as practicable
following receipt by the Administrator of such Investment Request.
(bb) “Investment Re-Allocation Request”: An investment preference request filed
by a Participant which shall re-direct the manner in which earlier credited
amounts to a Participant’s Account (other than Common Shares in the Deferred
Performance Share Sub-account or Deferred RSU Sub-account), as well as any
appreciation (or depreciation) to-date, are invested within the deemed
Investment Funds available in the Plan. An Investment Re-Allocation Request may
be submitted in writing (or in an electronic format) to the Administrator by the
Participant. Such Investment Re-Allocation Request will be effective with
respect to the balance of the Participant’s Account as soon as practicable
following receipt by the Administrator of such Investment Re-Allocation Request.
(cc) “Participant”: An Employee participating in the Plan in accordance with the
provisions of Section 3.1 or former Employee retaining benefits under the Plan
that have not been fully paid.
(dd) “Participating Employer”: The Lincoln Electric Company, and any other
subsidiary or affiliate of Holdings that adopts the Plan with the consent of the
Committee. Any Participating Employer that adopts the Plan and thereafter ceases
to exist, ceases to be a subsidiary or affiliate or Holdings or withdraws from
the Plan shall no longer be considered a Participating Employer unless otherwise
determined by the Committee.
(ee) “Participation Agreement”: The Agreement submitted by a Participant to the
Administrator with respect to one (1) or more Deferral Commitments.
(ff) “Plan”: The Plan set forth in this instrument as it may, from time to time,
be amended.
(gg) “Plan Year”: The twelve (12) - month period beginning January 1 through
December 31, commencing with the Plan Year beginning January 1, 2005.
(hh) “Retirement”: Termination of employment with the Corporation on or after
attainment of age fifty-five (55).

3

--------------------------------------------------------------------------------




(ii) “Performance Shares”: An award of Performance Shares under the Equity
Incentive Plan, representing the right to receive Common Shares in accordance
with the terms of the Equity Incentive Plan .
(jj) “RSUs”: An award of Restricted Stock Units under the Equity Incentive Plan,
representing the right to receive Common Shares at the end of a specified
period.
(kk) “Section 409A”: Section 409A of the Code and any proposed, temporary or
final regulations, or any notices or other guidance, promulgated with respect to
Section 409A.
(ll) “Settlement Date”: The date on which a Participant separates from service
(within the meaning of Section 409A) with the Corporation. “Bona fide leaves of
absence” (within the meaning of Section 409A) granted by the Corporation will
not be considered a separation from service during the term of such leave.
Settlement Date will also include a date selected by the Participant pursuant to
Section 6.3.
(mm) “Specified Employee”: A Participant who is a “specified employee” within
the meaning of Section 409A and pursuant to procedures established by the
Corporation.
(nn) “Subsequent Deferral Rule”: Any subsequent election (other than
modifications on account of Disability, death or a Financial Hardship) that
alters the payment form or the date of distribution designated in the
Participant’s original Participation Agreement (i) may not take effect for at
least twelve (12) months: (ii) must be made at least twelve (12) months prior to
the due date of the payment under the Participant’s original Participation
Agreement: and (iii) must extend the payment at least five (5) years from the
due date of the payment under the Participant’s original Participation
Agreement.
Section 2.2. Construction. The masculine or feminine gender, where appearing in
the Plan, shall be deemed to include the opposite gender, and the singular may
include the plural, unless the context clearly indicates to the contrary. The
words “hereof,” “herein,” “hereunder,” and other similar compounds of the word
“here” shall mean and refer to the entire Plan, and not to any particular
provision or Section.


ARTICLE III
PARTICIPATION AND DEFERRALS
Section 3.1.     Eligibility and Participation.
(a) Eligibility. Eligibility to participate in the Plan for any Deferral Period
is limited to those management and/or highly compensated Employees of the
Corporation who are designated, from time to time, by the Committee.
(b) Participation. An eligible Employee may elect to participate in the Plan
with respect to any Deferral Period by submitting a Participation Agreement to
the Administrator by the last business day immediately preceding the applicable
Deferral Period. A Participation Agreement must be submitted with respect to
each Deferral Period for which a Participant elects a Deferral Commitment.
Elections made in a Participation Agreement for a specific Deferral Period shall
not carry over to subsequent Deferral Periods.
(c) Initial Year of Participation. Except as provided in Section 3.l(d), in the
event that an individual first becomes eligible to participate during a Plan
Year and wishes to elect a Deferral Commitment with respect to the Compensation,
Performance Shares or RSUs earned by and payable to the individual during such
Plan Year, a Participation Agreement must be submitted to the Administrator no
later than thirty (30) days following such individual’s initial eligibility. Any
Deferral Commitments elected in such Participation Agreement shall be effective
only with regard to Compensation or Performance Shares earned following the
submission of the Participation Agreement to the Administrator. With respect to
RSUs, any Deferral Commitments elected in such Participation Agreement shall be
effective only with

4

--------------------------------------------------------------------------------




regard to RSUs that begin vesting on or following the submission of the
Participation Agreement to the Administrator. If an eligible Employee does not
submit a Participation Agreement within such period of time, such individual
will not be eligible to participate in the Plan until the first day of a
Deferral Period subsequent to the Deferral Period in which the individual
initially became eligible to participate.
(d) Participation for 2005. In the event that an individual wishes to elect a
Deferral Commitment with respect to the Compensation earned by and payable to
the individual during the Plan Year beginning January 1, 2005, a Participation
Agreement must be submitted to the Administrator on or before March 15, 2005.
Any Deferral Commitments elected in such Participation Agreement shall be
effective only with regard to Compensation that has not been paid or become
payable at the time of submission. If an Eligible Employee does not submit a
Participation Agreement within such period of time, such individual will not be
eligible to participate in the Plan until the first day of a Deferral Period
subsequent to the 2005 Plan Year.
(e) Termination of Participation. Participation in the Plan shall continue as
long as the Participant is eligible to receive benefits under the Plan.
Section 3.2.     Ineligible Participant. If the Administrator determines that
any Participant may not qualify as a member of a select group of “management or
highly compensated employees” within the meaning of ERISA, or regulations
promulgated thereunder, the Administrator may determine, in its sole discretion,
that such Participant shall not be permitted to elect to defer Compensation,
Performance Shares or RSUs with respect to any subsequent Deferral Period.
Section 3.3.     Amount of Deferral.
(a) With respect to each Deferral Period, a Participant may elect to defer a
specified dollar amount or percentage of his or her Compensation, provided the
amount the Participant elects to defer under this Plan shall not exceed the sum
of eighty percent (80%) of his or her Base Salary plus eighty percent (80%) of
his or her Bonus plus eighty percent (80%) of his or her Cash LTIP with respect
to such Deferral Period. With respect to each Deferral Period, a Participant may
elect to defer a specified percentage of his or her Performance Shares or RSUs,
provided that the amount the Participant elects to defer under this Plan shall
not exceed one hundred percent (100%) of his or her Performance Shares or RSUs
with respect to such Deferral Period. Such amount to be deferred shall be
indicated in the Participant’s Participation Agreement applicable to such
Deferral Period. A Participant may choose to have amounts deferred under this
Plan deducted from his or her Base Salary, Bonus, Cash LTIP, Performance Shares,
RSUs or a combination of the foregoing, which shall also be indicated in the
Participant’s Participation Agreement applicable to such Deferral Period.
(b) For the first Deferral Period with respect to each category of Compensation,
Performance Shares or RSUs, a Participant may elect to defer all or any portion
of his or her Base Salary, Bonus, Cash LTIP, Performance Shares and/or RSUs
earned or payable after the later of the effective date of the Participation
Agreement or the date of filing the Participation Agreement with the
Administrator, provided each deferred amount for each Deferral Period does not
exceed the annual limitations under this Section 3.3 computed for the calendar
year in which such Deferral Period commences.


ARTICLE IV
PARTICIPANTS’ ACCOUNTS
Section 4.1.     Establishment of Accounts. The Corporation, through its
accounting records, shall establish an Account for each Participant. In
addition, the Corporation may establish one (1) or more sub-accounts of a
Participant’s Account, if the Corporation determines that such sub-accounts are
necessary or

5

--------------------------------------------------------------------------------




appropriate in administering the Plan, including, but not limited to, a Deferred
Performance Share Sub-account or a Deferred RSU Sub-account.
Section 4.2.     Elective Deferred Compensation, Performance Shares and RSUs. A
Participant’s Compensation, Performance Shares and RSUs that are deferred
pursuant to a Deferral Commitment shall be credited to the Participant’s Account
within thirty (30) days following the date the corresponding non-deferred
portion of his or her Compensation or Performance Shares would have been paid to
the Participant or the non-deferred portion of his or her RSUs (and any
sequestered dividend equivalent rights) would have vested, as applicable. Any
withholding of taxes or other amounts with respect to deferred Compensation,
Performance Shares or RSUs which is required by state, federal or local laws
shall be withheld from the Participant’s deferred Compensation, Performance
Shares or RSUs.
Section 4.3.     Determination of Accounts.
(a) The amount credited to each Participant’s Account as of a particular date
shall equal the deemed balance of such Account as of such date. The balance in
the Account shall equal the amount credited pursuant to Section 4.2, and shall
be adjusted in the manner provided in Section 4.4.
(b) The Corporation, through its accounting records, shall maintain a separate
and distinct record of the amount in each Account as adjusted to reflect income,
gains, losses, withdrawals and distributions.
Section 4.4.     Adjustments to Accounts.
(a) On an Accounting Date, each Participant’s Account shall be debited with the
amount of any distributions under the Plan to or on behalf of the Participant
or, in the event of his or her death, his or her Beneficiary during the
immediately preceding Accounting Period.
(b) The Participant’s Account (other than the Participant’s Deferred Performance
Share Sub-account and Deferred RSU Sub-account) shall next be credited or
debited, as the case may be, on a daily basis with the performance of each
deemed Investment Fund based on the manner in which the balance of such
Participant’s Account has been allocated among the deemed Investment Funds
provided for in Article V. The performance of each deemed Investment Fund
(either positive or negative) will be determined by the Administrator, in its
sole discretion.
(c) Earnings on any amounts deemed to have been invested in any deemed
Investment Fund (other than the Common Shares held in the Participant’s Deferred
Performance Share Sub-account and Deferred RSU Sub-account) will be deemed to
have been reinvested as the Committee so determines.
(d) Each Participant’s Deferred Performance Share Sub-account and Deferred RSU
Sub-account shall be deemed invested solely in Common Shares, including
fractions of a Common Share.
(e) The Common Shares held in the Participant’s Deferred Performance Share
Subaccount and Deferred RSU Sub-account will be credited with any dividend
equivalent rights, in cash or in Common Shares, based on the fair market value
of a Common Share at the time such dividend equivalent rights are so credited.
However, any such cash dividend equivalent rights shall not be credited to such
Sub-accounts but shall be deemed to be credited to the Participant and invested
in accordance with Article V in the same manner as the remainder of the
Participant’s Account.
Section 4.5.     Statement of Accounts. As soon as practicable after the end of
each Plan Year, a statement shall be furnished to each Participant or, in the
event of his or her death, to his or her Beneficiary showing the status of his
or her Account as of the end of the Plan Year, any changes in his or her Account
since the end of the immediately preceding Plan Year, and such other information
as the Administrator shall determine.
Section 4.6.     Vesting of Accounts. Subject to Section 5.1, each Participant
shall at all times have a nonforfeitable interest in his or her Account balance.

6

--------------------------------------------------------------------------------






ARTICLE V
FINANCING OF BENEFITS
Section 5.1.     Financing of Benefits. Benefits payable under the Plan to a
Participant or, in the event of his or her death, to his or her Beneficiary
shall be paid by the Corporation from its general assets or, with respect to the
Deferred Performance Share Sub-account and Deferred RSU Sub-account, from
treasury shares. The payment of benefits under the Plan represents an unfunded,
unsecured obligation of the Corporation. Notwithstanding the fact that the
Participants’ Accounts may be adjusted by an amount that is measured by
reference to the performance of any deemed Investment Funds as provided in
Section 5.3, no person entitled to payment under the Plan shall have any claim,
right, security interest or other interest in any fund, trust, account,
insurance contract, or asset of the Corporation which may be responsible for
such payment.
Section 5.2.     Security For Benefits. Notwithstanding the provisions of
Section 5.1, nothing in this Plan shall preclude the Corporation from setting
aside amounts in (trust (the “Trust”) pursuant to one (1) or more trust
agreements between a trustee and the Corporation. However, no Participant or
Beneficiary shall have any secured interest or claim in any assets or property
of the Corporation or the Trust and all funds contained in the Trust shall
remain subject to the claims of the Corporation’s general creditors.
Section 5.3.     Deemed Investments.
(a) The Committee may designate one (1) or more separate investment funds or
vehicles or measures for crediting earnings, including, without limitation,
certificates of deposit, mutual funds, money market accounts or funds, limited
partnerships, or debt or equity securities, including equity securities of the
Corporation (measured by market value, book value or any formula selected by the
Committee), in which the amount credited to a Participant’s Account will be
deemed to be invested (collectively, the “Investment Funds”). The amount
credited to a Participant’s Deferred Performance Share Sub-account and Deferred
RSU Sub-account will be deemed invested solely in Common Shares and has been
designated by the Committee as a separate Investment Fund.
(b) An Investment Request or Investment Re-Allocation Request will advise the
Administrator as to the Participant’s preference with respect to Investment
Funds for all or some portion of the amounts credited to a Participant’s Account
in specified multiples of one percent (1%). Notwithstanding the foregoing, no
Investment Request or Investment Re-Allocation Request election may be made with
respect to the Common Shares allocated to a Participant’s Deferred Performance
Share Sub-account and Deferred RSU Sub-account.
Section 5.4.     Change of Investment Request Election.
(a) A Participant may change his or her Investment Request prospectively by
giving the Administrator prior written (or in an electronic format) notice by
filing an Investment Request, with respect to contributions subsequently
credited to a Participant’s Account, other than the Common Shares credited to
his or her Deferred Performance Share Sub-account and Deferred RSU Sub-account.
(b) A Participant may change his or her Investment Re-Allocation Request
prospectively by giving the Administrator prior written (or in an electronic
format) notice by filing an Investment Re-Allocation Request, with respect to
all or a portion of the Participant’s Account, other than the Common Shares
credited to his or her Deferred Performance Share Subaccount and Deferred RSU
Sub-account.
(c) The Administrator may, but is under no obligation to, deem the amounts
credited to a Participant’s Account to be invested in accordance with the
Investment Request or Investment Re-

7

--------------------------------------------------------------------------------




Allocation Request made by the Participant, or the Committee may, instead, in
its sole discretion, deem such Account to be invested in any deemed Investment
Funds selected by the Committee.
(d) Notwithstanding any provision of the Plan to the contrary:
(i) The Administration, in its sole and absolute discretion (but subject to the
requirements of applicable law) may temporarily suspend, in whole or in part,
certain Plan transactions, including without limitation, the right to change
investment preference allocation elections and/or the right to receive a
distribution or withdrawal from a Participant’s Account in the event of any
conversion, change in record keepers, change in Investment Funds and/or Plan
merger, spin-off or similar corporate change.
(ii) In the event of a change in Investment Funds and/or a Plan merger, spinoff
or similar corporate change, the Administrator, in its sole and absolute
discretion may decide to map investments from a Participant’s prior investment
preference allocation elections to the then available Investment Funds under the
Plan. In the event that investments are mapped in this manner, the Participant
will be permitted to reallocate funds among the Investment Funds (in accordance
with this Section 5.4) after the suspension period described in Section
5.4(d)(i), if any, has ended.


ARTICLE VI
DISTRIBUTION OF BENEFITS
Section 6.1.     Settlement Date. A Participant or, in the event of his or her
death, his or her Beneficiary will be entitled to distribution of the balance of
his or her Account, as provided in this Article VI, following his or her
Settlement Date or Dates.
Section 6.2.     Amount to be Distributed. The amount to which a Participant or,
in the event of his or her death, his or her Beneficiary is entitled in
accordance with the following provisions of this Article shall be based on the
Participant’s adjusted account balance determined as of the Accounting Date next
following his or her Settlement Date or Dates.
Section 6.3.     In Service Distribution. A Participant may elect to receive an
in service distribution of the total of his or her deferred Base Salary and
Bonus for any Deferral Period in a single lump sum payment in cash on a date
which is the first day of a calendar quarter and is at least one (1) year after
the end of such Deferral Period, provided that the Participant is an Employee on
such date. A Participant’s election of an in service distribution shall be filed
in writing with the Administrator at the same time as is filed his or her
election to participate as provided in Section 3.1. Any benefits paid to the
Participant as an in service distribution shall reduce the Participant’s
Account. Any changes to the foregoing election shall be subject to the
Subsequent Deferral Rule.
Section 6.4.     Form of Distribution.
(a)     (i) As soon as practicable after the end of the Accounting Period in
which a Participant’s Settlement Date occurs, but in no event later than
seventy-five (75) days following the end of such Accounting Period, the
Corporation shall commence distribution or cause distribution to be commenced,
to the Participant or, in the event of his or her death, to his or her
Beneficiary, of the balance of the Participant’s Account, as determined under
Section 6.2, under one (1) of the forms provided in this Section 6.4, as
specified in the Participant’s Participant Agreement.
(ii) Notwithstanding the foregoing, if a Participant is a Specified Employee on
the Settlement Date that results from his or her separation from service, and if
any portion of the payments to such Participant upon his or her separation from
service would be considered deferred

8

--------------------------------------------------------------------------------




compensation under Section 409A, such Participant’s payment, whether in the form
of a single lump sum or an initial installment payment, shall commence as soon
as practicable after the end of the Accounting Period in which occurs the
earliest of (A) the first day of the 7th month following the Settlement Date, or
(B) the Participant’s death, provided that an installment payment will only be
distributed on such date if such payment has otherwise become due and payable
and any subsequent annual installment shall be paid pursuant to the schedule
elected by the Participant in his or her applicable Participation Agreement
(determined without regard to any delay in the first installment pursuant to
this Section 6.4(a)(ii)).
(b) Notwithstanding Section 6.4(a)(i) and subject to Section 6.4(a)(ii), if
elected by the Participant in his or her Participation Agreement and provided
that the form of the distribution is in the form of a lump sum distribution in
cash (or, in the case of a Participant’s Deferred Performance Share Sub-account
and Deferred RSU Sub-account, Common Shares), the distribution of the
Participant’s Account may be made at the beginning of the second calendar year
commencing after the Participant’s separation from service due to Retirement or
death.
(c) Distribution of a Participant’s Account following his or her separation from
service, other than a separation from service due to a Participant’s Retirement
or death, shall be made in a single lump sum payment in cash (or, in the case of
a Participant’s Deferred Performance Share Sub-account and Deferred RSU Sub-
account, Common Shares).
(d) Distribution of a Participant’s Account following his or her Retirement or
death may be made in cash (or, in the case of a Participant’s Deferred
Performance Share Sub-account and Deferred RSU Sub-account, Common Shares) in
one (1) of the following forms as elected by the Participant in his or her
Participation Agreement applicable to each of his or her Deferral Commitments:
(i) in five (5) annual installments, with each installment being designated a
“separate payment” as described in Treasury Regulation §1.409A-2(b)(2)(iii); or
(ii) in ten (10) annual installments, with each installment being designated a
“separate payment” as described in Treasury Regulation §1.409A-2(b)(2)(iii); or
(iii) in fifteen (15) annual installments, with each installment being
designated a “separate payment” as described in Treasury Regulation
§1.409A-2(b)(2)(iii); or
(iv) in a single lump sum;
provided, however, that in the event of a Participant’s death, if the balance in
his or her Account is then less than $35,000, such balance shall be distributed
in a single lump sum payment. If the Participant fails to select a form of
distribution with respect to any Deferral Commitment, such amount shall be paid
in a lump sum at the time of such Participant’s separation from service.
(e) The Participant’s election of the form and date of distribution shall be
provided for in the Participant’s Participation Agreement applicable to each of
his or her Deferral Commitments. Subject to the Subsequent Deferral Rule, any
such election may be changed by the Participant without the consent of any other
person by filing a later signed written election with the Administrator.
(f) The amount of each installment shall be equal to the quotient obtained by
dividing the Participant’s Account balance as of the date of such installment
payment by the number of installment payments remaining to be made to or in
respect of such Participant at the time of calculation, and, with respect to a
Participant’s Deferred Performance Share Sub-account and Deferred RSU
Sub-account, rounded up to the next whole share.
(g) Any fraction of a Common Share payable from a Participant’s Deferred
Performance Share Sub-account and Deferred RSU Sub-account shall be distributed
in cash.

9

--------------------------------------------------------------------------------




Section 6.5.     Beneficiary Designation. As used in the Plan the term
“Beneficiary” means:
(a) The last person designated as Beneficiary by the Participant in a written
notice ona form prescribed by the Administrator;
(b) If there is no designated Beneficiary or if the person so designated shall
not survive the Participant, such Participant’s spouse; or
(c) If no such designated Beneficiary and no such spouse is living upon the
death of a Participant, or if all such persons die prior to the full
distribution of the Participant’s Account balance, then the legal representative
of the last survivor of the Participant and such persons, or, if the
Administrator shall not receive notice of the appointment of any such legal
representative within one (1) year after such death, the heirs-at-law of such
survivor (in the proportions in which they would inherit his or her intestate
personal property) shall be the Beneficiaries to whom the then remaining balance
of the Participant’s Account shall be distributed.
Prior to the Participant’s death, any Beneficiary designation may be changed
from time to time by like notice similarly delivered. No notice given under this
Section shall be effective unless and until the Administrator actually receives
such notice. Section 6.6. Facility of Payment. Whenever and as often as any
Participant or his or her Beneficiary entitled to payments hereunder shall be
under a legal disability or, in the sole judgment of the Administrator, shall
otherwise be unable to apply such payments to his or own best interests and
advantage, the Administrator in the exercise of its discretion may direct all or
any portion of such payments to be made in anyone (1) or more of the following
ways: (i) directly to him; (ii) to his or her legal guardian or conservator; or
(iii) to his or her spouse or to any other person, to be expended for his or her
benefit; and the decision of the Administrator, shall in each case be final and
binding upon all persons in interest.
Section 6.7.     Hardship Distributions. Upon a finding by the Administrator
that a Participant has suffered a Financial Hardship, the Administrator may, in
its sole discretion, distribute, or direct the Trustee to distribute, to the
Participant an amount which does not exceed the amount required to meet the
immediate financial needs created by the Financial Hardship, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution
and are not otherwise available through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent that the liquidation of such assets would not itself cause severe
financial hardship to the Participant). No distributions pursuant to this
Section 6.7 may be made in excess of the value of the Participant’s Account at
the time of such distribution.
Section 6.8.     Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Corporation.
Section 6.9.     Transitional Relief for 2008. Notwithstanding anything herein
to the contrary, a Participant (i) must designate the time and form of
distribution to the extent not previously so elected and/or (ii) may make a new
election to change a previously filed election with respect to the time and form
of distribution, in each case, no later than December 31, 2008. Any Participant
who fails to deliver a new payment election as provided in clause (ii) above
shall continue to participate in the Plan in accordance with his or her prior
distribution elections, which shall be administered in accordance with Section
409A. An election may be changed by the Participant without the consent of any
other person by filing a later signed written election with the Administrator;
provided, however, that any subsequent election made after December 31, 2008
will be subject to the Subsequent Deferral Rule.
Section 6.10.     Change in Control. Notwithstanding any of the preceding
provisions of this Plan,

10

--------------------------------------------------------------------------------




as soon as possible following “change in the ownership” or the “effective
control” of the Corporation or a “change in the ownership of a substantial
portion of the Corporation’s assets” (each within the meaning of Section 409A),
but in no event later than 30 days following such event, a lump sum payment
shall be made, in cash (or, in the case of a Participant’s Deferred Performance
Share Sub-account and Deferred RSU Sub-account, Common Shares), of the entire
Account hereunder of each Participant.
ARTICLE VII
ADMINISTRATION, AMENDMENT AND TERMINATION
Section 7.1. Administration. The Plan shall be administered by an Administrator
consisting of one (1) or more persons who shall be appointed by and serve at the
pleasure of the Board. The Administrator shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, to construe and interpret the Plan and determine the amount and time
of payment of any benefits hereunder. The Administrator may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit,
and may from time to time consult with legal counsel who may be counsel to the
Corporation. The Administrator shall have no power to add to, subtract from or
modify any of the terms of the Plan, or to change or add to any benefits
provided under the Plan, or to waive or fail to apply any requirements of
eligibility for a benefit under the Plan. No member of the Administrator shall
act in respect of his or her own Account. All decisions and determinations by
the Administrator shall be final and binding on all parties. All decisions of
the Administrator shall be made by the vote of the majority, including actions
in writing taken without a meeting. All elections, notices and directions under
the Plan by a Participant shall be made on such forms as the Administrator shall
prescribe.
Section 7.2.     Plan Administrator. The Corporation shall be the
“administrator” under the Plan for purposes of ERISA.
Section 7.3.     Amendment, Termination and Withdrawal.
(a) In General. The Plan may be amended from time to time or may be terminated
at any time by the Board. Except as provided in Section 7.3(b), no amendment or
termination of the Plan, however, may adversely affect the amount or timing of
payment of any person’s benefits accrued under the Plan to the date of amendment
or termination without such person’s written consent.
(b) Compliance with Section 409A.
(1) It is intended that the Plan comply with the provisions of Section 409A, so
that the income inclusion provisions of Section 409A do not apply to the
Participants. The Plan and each Participation Agreement and Deferral Commitment
shall be administered in a manner consistent with this intent.
(2) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to a Participant or for a
Participant’s benefit under the Plan and grants hereunder may not be reduced by,
or offset against, any amount owing by a Participant to the Corporation or any
of its affiliates.
(3) Notwithstanding any provision of the Plan and Participation Agreements and
Deferral Commitments to the continually, in light of the uncertainty with
respect to the proper application of Section 409A, Holdings reserves the right
to make amendments to the Plan and Participation Agreements and Deferral
Commitments as Holdings deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a

11

--------------------------------------------------------------------------------




Participant or for a Participant’s Account in connection with the Plan
(including any taxes and penalties under Section 409A), and neither Holdings,
the Corporation nor any of their affiliates shall have any obligation to
indemnify or otherwise hold a Participant harmless from any or all of such taxes
or penalties.
Section 7.4.     Successors. The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business and/or assets of the
Corporation expressly to assume and to agree to perform this Plan in the same
manner and to the same extent the Corporation would be required to perform if no
such succession had taken place. This Plan shall be binding upon and inure to
the benefit of the Corporation and any successor of or to the Corporation,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Corporation whether by
sale, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed the “Corporation” for the purposes of this Plan), and
the heirs, beneficiaries, executors and administrators of each Participant.
Section 7.5.     Claims Procedure.
(a) Except as otherwise provided in the Plan, the Administrator will determine
the rights of any Participant to any benefits hereunder. Any employee or former
employee of the Corporation who believes that he has not received any benefit
under the Plan to which he believes he is entitled, may file a claim in writing
with the Administrator. The Administrator will, no later than ninety (90) days
after the receipt of a claim, either allow or deny the claim by written notice
to the claimant; provided, however, that if the Administrator determines that
special circumstances require an extension of time for processing of an
employee’s claim, the Administrator will provide written notice of the extension
to the employee within such ninety (90)-day period. In no event will the
extension of time to process the claim exceed a period of ninety (90) days from
the end of the initial ninety (90)-day review period. If a claimant does not
receive written notice of the Administrator’s decision on his or her claim
within the first ninety (90)-day review period (or the one-hundred and eighty
(180)-day review period, in the case of special circumstances as determined by
the Administrator), the claim will be deemed to have been denied in full.
(b) A denial of a claim by the Administrator, wholly or partially, will be
written in a manner calculated to be understood by the claimant and will
include:
(i) the specific reason or reasons for the adverse determination;
(ii) specific reference to pertinent Plan provisions on which the denial is
based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv) an explanation of the claim review procedure and the time limits applicable
to such procedures, including a statement of a claimant’s right to bring a civil
action under ERISA following an adverse benefit determination on review.
(c) A claimant whose claim is denied (or his duly authorized representative)
may, within sixty (60) days after receipt of denial of his or her claim, request
a review of such denial by the Committee by filing with the Secretary of the
Committee a written request for review of his or her claim. If the claimant does
not file a request for review with the Committee within such sixty (60)-day
period, the claimant will be deemed to have acquiesced in the original decision
of the Committee on his or her claim. If a written request for review is so
filed within such sixty (60)-day period, the Committee will conduct a full and
fair review of such claim. During such full review, the claimant will be given
the opportunity to, upon request and free of charge, obtain reasonable access to
and copies of all documents, records and other information that are pertinent to
his or her claim and to submit issues and comments in writing. The Committee
will notify the claimant of its decision on review within sixty (60) days after
receipt of a request for review;

12

--------------------------------------------------------------------------------




provided, however, that if the Committee determines that special circumstances
require an extension of time for processing of an employee’s claim, the
Committee will provide written notice of the extension to the employee within
such sixty (60) day review period. In no event will the extension of time to
process the claim exceed a period of sixty (60) days from the end of the initial
sixty (60)-day review period. If a claimant does not receive written notice of
the Committee’s decision on his or her claim within the first sixty (60) day
review period (or the one hundred and eighty (180)-day review period, in the
case of special circumstances as determined by the Committee), the claim will be
deemed to have been denied on review. Notice of the decision on review will be
in writing.
Section 7.6.     Expenses. All expenses of the Plan shall be paid by the
Corporation from funds other than those deemed Investment Funds as provided in
Section 5.3, except that brokerage commissions and other transaction fees and
expenses relating to the investment of deemed assets and investment fees
attributable to commingled investment of such assets shall be paid from or
charged to such assets or earnings thereon.


ARTICLE VIII
MISCELLANEOUS
Section 8.1.     No Guarantee of Employment. Nothing contained in the Plan shall
be construed as a contract of employment between the Corporation and any
Employee, or as a right of any Employee, to be continued in the employment of
the Corporation, or as a limitation of the right of the Corporation to discharge
any of its Employees, with or without cause.
Section 8.2.     Applicable Law. All questions arising in respect of the Plan,
including those pertaining to its validity, interpretation and administration,
shall be governed, controlled and determined in accordance with the applicable
provisions of federal law and, to the extent not preempted by federal law, the
laws of the State of Ohio. All legal actions or proceedings relating to the Plan
shall be brought exclusively in the U.S. District Court for the Northern
District of Ohio, Eastern Division or the Cuyahoga County Court of Common Pleas,
located in Cuyahoga County, Ohio.
Section 8.3.     Interests Not Transferable. No person shall have any right to
commute, encumber, pledge or dispose of any interest herein or right to receive
payments hereunder, nor shall such interests or payments be subject to seizure,
attachment or garnishment for the payments of any debts, judgments, alimony or
separate maintenance obligations or be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise, all payments and rights hereunder
being expressly declared to be nonassignable and nontransferable.
Section 8.4.     Severability. Each section, subsection and lesser section of
this Plan constitutes a separate and distinct undertaking, covenant and/or
provision hereof. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law. In
the event that any provision of this Plan shall finally be determined to be
unlawful, such provision shall be deemed severed from this Plan, but every other
provision of this Plan shall remain in full force and effect, and in
substitution for any such provision held unlawful, there shall be substituted a
provision of similar import reflecting the original intention of the parties
hereto to the extent permissible under law.
Section 8.5.     Withholding of Taxes. Withholding Indemnification Agreement.
The Corporation may withhold or cause to be withheld from any amounts payable
under this Plan all federal, state, local and other taxes as shall be legally
required; provided, however, that the Corporation, in its sole discretion may
determine not to withhold or cause to be withheld such taxes from any amounts
payable under this Plan to a Participant who is a non-resident of the State of
Ohio, provided, that such Participant submits a tax withholding indemnification
agreement (in the form set forth by the Corporation) to the Administrator no
later than thirty (30) days prior to a Participant’s Settlement Date.

13

--------------------------------------------------------------------------------




Section 8.6.     Top-Hat Plan. The Plan is intended to be a plan which is
unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201, 301 and 401 of ERISA, and therefore to be
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Section 8.7.     Accounts Subject to the Corporation’s Recovery of Funds Policy.
Notwithstanding anything in this Plan to the contrary, the Participants’
Accounts shall be subject to the Corporation’s Recovery of Funds Policy, as it
may be in effect from time to time, including, without limitation, the
provisions of such Policy required by Section 10D of the Securities and Exchange
Act of 1934 and any applicable rules or regulations issued by the U.S.
Securities and Exchange Commission or any national securities exchange or
national securities association on which Common Shares may be traded.


IN WITNESS WHEREOF, Lincoln Electric Holdings, Inc. has caused this Lincoln
Electric Holdings, Inc. 2005 Deferred Compensation Plan for Executives to be
executed in its name as of January 1, 2016.


LINCOLN ELECTRIC HOLDINGS, INC.:
By: /s/ Frederick G. Stueber
Its: Executive VP, General Counsel &Secretary
Date: December 17, 2015





14